Title: To George Washington from Thomas Dawes, 25 May 1789
From: Dawes, Thomas
To: Washington, George



New York 25th May 1789

Having been lately introduced to your Excellency’s person, my constraint in making this application is in some measure diminished. I am requested by the friends of Mr James Greenleaf to mention him to your Excellency as a gentleman who would do honor to this his country in the character of resident or consul at the Hague. He is a native of Boston where he lived until about seven years past. He is now of the mercantile house of Watson and Greenleaf of this city; tho’ his residence is at Amsterdam, he having there lately married into a family of rank & influence. If your Excellency should think fit to consider Mr Greenleaf among the candidates for the office I have mentioned, I would take the liberty of referring to the Vice-president for some further information touching the character and connections of Mr Greenleaf. His credit and circumstances in Holland must, I believe, be known to Mr Van Berkel Junr the minister from that country. If it should be found necessary I believe that ample testimonials could be procured of the abilities and requirements of Mr Greenleaf.
Hoping that this mode of introducing the foregoing subject to your Excellency will not be considered as improper I am with all possible veneration and respect Your Excellency’s most obedt, most humble servant

Thomas Dawes Junr

